Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	Applicant’s arguments filed have been fully considered but are not persuasive.  Applicant’s proposed amendments have not been entered because they are not deemed to place the application in better form for appeal by materially simplifying and or reducing the issues on appeal.;  the proposed amendment does not make the claims allowable for the reasons set forth in the final rejection with respect to claim 8.  Additionally, the proposed amendment has not been entered because it is deemed to require further search and/or consideration;  the limitations of claim 8 have not previously been considered with applicant’s other dependent claims.
	Applicant proposes amending claim 1 to incorporate the limitations of Claim 8. Applicant argues the rejection of claims 1-9 under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US2019/0022759) fails because there exists substantial difference in constituent, covering location, and function/purpose between them. Specifically, Applicant argues Kumar teaches a hardfacing coating comprising either Q-carbon layer (pure carbon material) or a Q-carbon composite containing other constituents such as metals/alloys.  Applicant contends the claimed coating is similar to Kumar’s Q-carbon film coating in thickness but is completely different in constitution.  Whereas,  Kumar’s Q-carbon composite and Applicant’s coating both comprise metallic constituents, but Kumar’s Q-carbon composite coating has a thickness of between 0.5 mm and 3 mm. Thus, applicant argues the invention is not anticipated by Kumar.  Said argument is noted but is not persuasive.  Kumar claims the hardfacing may have a thickness of less than 50um (claim 6); which anticipates applicant’s claimed thickness range of claim 8.  Said teaching is not limited to a particular hardfacing composition and is understood to include the Q-carbon powder teachings including matrix materials as disclosed in paragraph (0038).
Applicant has requested constructive assistance and suggestions from the Examiner.  Applicant is encouraged to contact the examiner at 571-272-1510 to schedule an interview to discuss the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649